Douglas, J.,
dissenting. This case is not about whether appellant, Cheryl A. Fischer, a non-sighted person, should or should not be admitted to Case Western Reserve University’s medical school. This case is about whether the university must, as all others, comply -with R.C. 4112.022 and Section 504 of the Rehabilitation Act of 1973, Section 794, Title 29, U.S.Code, or may the university rely, as it did and the majority does, on the blanket exclusion standard of the Association of American Medical Colleges.
The law mandates a clear and affirmative duty to investigate whether reasonable accommodations could be made by the medical school for Fischer’s needs. It is conceivable that after such investigation, accommodations required to facilitate Fischer’s education would require more than a “reasonable” effort. If so, then admission could be lawfully denied. Conversely, an investigation by the university might have produced information that would be helpful not only in Fischer’s case but, also, in other cases where physically challenged individuals might seek admission.
Accordingly, because I believe that the university violated its lawfully mandated affirmative duty to gather information as to whether it could, or could not, reasonably accommodate the needs of Fischer, I must respectfully, on this ground, dissent.